DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-32, in the reply filed on 18 July 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all currently pending claims would not pose an undue burden on Examiner.  This is not found persuasive because 1.) a restriction based upon a lack of unity of invention does not require a showing undue burden; and 2.) even if a showing of undue burden were required for a lack of unity restriction, a serious burden would exist because the inventions have acquired a separate status in the art in view of their different classification; and the inventions require a different field of search (e.g. searching different groups/subgroups or electronic resources or employing different search strategies or search queries).  Further, a serious burden exists in the differing issues likely to arise during prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 July 2022.

Information Disclosure Statement
Information disclosure statements filed 8 June 2020, 3 August 2020, and 3 August 2020 have been fully considered.
Examiner notes that Applicant’s specification appears to references 63 non-patent literature documents.  However, only 53 non-patent literature documents have been cited in the accompanying IDSs.  Applicant is reminded of the duty to disclose information material to patentability required under 37 CFR 1.56.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multi-Terminal Memtransistors and Applications of the Same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 9, 13, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 19 recite the limitation, “the Schottky barrier.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation, “wide tunability of individual states and switching ratios.”  The metes and bounds of the term “wide” are unclear.  One of ordinary skill in the art would not be able to determine a range of tunability of individual states and switching ratios that would satisfy the term “wide.”
Claims 5 and 21 recite the limitation, “the contacts.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 22 recite the limitation, “the Schottky barriers.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation, “control devices on single grains of the polycrystalline monolayer film show a qualitatively different reversible breakdown phenomenon.”  It is unclear as to what the term “qualitatively different” references, i.e. qualitatively different from what?
Claims 9 and 23 recite the limitation, “or related two-dimensional materials.”  It is unclear what other such materials constitute related two-dimensional materials.
Claims 13 and 20 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-12, 14-17, and 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersam et al. (US Patent Application Publication 2016/0248007, hereinafter Hersam ‘007) of record.
With respect to claim 1, Hersam ‘007 teaches (FIGs. 1A-1C) a memtransistor as claimed, comprising:
a substrate (110) having a first surface (111) and an opposite, second surface (112) ([0076]);
a polycrystalline monolayer film (120; the MoS2 monolayer film is described as being polycrystalline in para. [0102, 0105, 0120]) formed of an atomically thin material on the first surface (111) of the substrate (110), wherein the polycrystalline monolayer film contains grains defining a plurality of grain boundaries (121-123) thereof ([0076]);
an electrode array (131 and 132) having a plurality of electrodes spatial-apart formed on the polycrystalline monolayer film (120) such that each pair of electrodes defines a channel (125) in the polycrystalline monolayer film therebetween ([0076]); and
a gate electrode (140) formed on the second surface (112) of the substrate (110) and capacitively coupled with the channel (125) ([0076]).

With respect to claims 9 and 23, Hersam ‘007 teaches wherein the atomically thin material (120) comprises MoS2, MoSe2, WS2, WSe2, or related two-dimensional materials ([0102, 0105, 0120]).
With respect to claim 10, Hersam ‘007 teaches wherein the substrate (110) is formed of oxidized silicon (SiO2), or dielectrics including alumina, hafnia, or zirconia ([0088]).
With respect to claims 11 and 27, Hersam ‘007 teaches wherein the gate electrode (140) is formed of highly doped silicon (Si), or other conductive materials ([0088]).
With respect to claims 12 and 24, Hersam ‘007 teaches wherein each electrode of the electrode array (131 and 132) is formed of a same metallic material or different metallic materials ([0088]).
With respect to claims 14 and 30, Hersam ‘007 teaches being an LRS-HRS memtransistor or an LRS-LRS memtransistor ([0043]).

With respect to claims 15 and 31, Hersam ‘007 teaches a circuitry, comprising one or more memtransistors according to claims 1 and 17 respectively as claimed ([0076]).

With respect to claims 16 and 32, Hersam ‘007 teaches an electronic device, comprising one or more memtransistors according to claims 1 and 17 respectively as claimed ([0076]).

With respect to claim 17, Hersam ‘007 teaches (FIGs. 1A-1C) a memtransistor as claimed, comprising:
a polycrystalline monolayer film (120; the MoS2 monolayer film is described as being polycrystalline in para. [0102, 0105, 0120]) formed of an atomically thin material, wherein the polycrystalline monolayer film contains grains (121-123) defining a plurality of grain boundaries thereof ([0076]); and
an electrode array (131 and 132) formed on the polycrystalline monolayer film (120), wherein the electrode array has a plurality of electrodes electrically coupled with the polycrystalline monolayer film such that each pair of electrodes defines a channel (125) in the polycrystalline monolayer film therebetween ([0076]).

With respect to claim 25, Hersam ‘007 teaches wherein the electrode array (131 and 132) is formed of at least one of gold (Au), titanium (Ti), and other conductive materials ([0088]).
With respect to claim 26, Hersam ‘007 teaches further comprising a gate electrode (140) capacitively coupled with the channel (125) ([0076]).
With respect to claim 28, Hersam ‘007 teaches further comprising a dielectric layer (110) formed between the polycrystalline monolayer film (120) and the gate electrode (140) ([0076, 0088]).
With respect to claim 29, Hersam ‘007 teaches wherein the dielectric layer (110) is formed of oxidized silicon (SiO2) or dielectrics including alumina, hafnia, or zirconia ([0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hersam ‘007 as applied to claims 1 and 17 above, and further in view of Park et al. (US Patent Application Publication 2016/0308006, hereinafter Park ‘006).
With respect to claims 2 and 18, Hersam ‘007 teaches the device as described in claims 1 and 17 above with the exception of the additional limitation wherein the grains have an average grain size of about 1-10 μm.
However, Park ‘006 teaches MoS2 films having an average grain size between 1-3 m having channel length independence of field effect ([0066]).  Further, such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the grains of Hersam ‘007 having an average grain size of about 1-10 μm as taught by Park ‘006 to have channel length independence of field effect and because such a modification is an obvious change in size.

Claims 3-6, 13, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hersam ‘007 as applied to claims 1 and 17 above.
With respect to claims 3 and 19, Hersam ‘007 teaches the device as described in claims 1 and 17 above, but does not explicitly teach wherein the memtransistor is configured such that the Schottky barrier localized at each electrode is dynamically tunable so as to cause switching from a high resistance state (HRS) to a low resistance state (LRS) or from the LRS to the HRS in the memtransistor.
However, Hersam ‘007 teaches a polycrystalline monolayer film (120) formed of MoS2 and electrodes (131 and 132) formed of Ti.  These are the same materials as disclosed by Applicant and will have the same properties including a Schottky barrier localized at each electrode.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).
Further, Hersam ‘007 teaches the memtransistor switching from a high resistance state (HRS) to a low resistance state (LRS) or from the LRS to the HRS ([0091, 0114]).  Moreover, the limitation, “is dynamically tunable so as to cause switching from a high resistance state (HRS) to a low resistance state (LRS) or from the LRS to the HRS in the memtransistor,” describes a functional recitation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the prior art device teaches the structure of the claimed device, it is presumed capable of performing the claimed function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the memtransistor of Hersam ‘007 configured such that the Schottky barrier localized at each electrode as taught by Hersam ‘007 because the prior art polycrystalline monolayer film and electrodes are formed of the same materials as the disclosed polycrystalline monolayer film and electrodes and are presumed to have the same inherent properties; and is dynamically tunable so as to cause switching from a high resistance state (HRS) to a low resistance state (LRS) or from the LRS to the HRS in the memtransistor as taught by Hersam ‘007 because the prior art device teaches the structure of the claimed device and is thus presumed capable of performing the claimed function.

With respect to claims 4, 5, 20, and 21, Hersam ‘007 teaches the device as described in claims 3 and 19 above, but does not explicitly teach wherein the memtransistor combines resistive switching with transistor gating to realize nonlinear charge transport with wide tunability of individual states and switching ratios; and wherein a switching mechanism of the memtransistor is characterizable with two memristors at the contacts connected by a field-effect transistor.
However, Hersam ‘007 teaches a memtransistor combining resistive switching with transistor gating ([0097]) having wide tunability ([0076]) to lead to better uniformity and impedance matching between memristive circuits ([0097]).  Moreover, the limitations, “to realize nonlinear charge transport with wide tunability of individual states and switching ratios,” and, “wherein a switching mechanism of the memtransistor is characterizable with two memristors at the contacts connected by a field-effect transistor,” describe functional recitations.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the prior art device teaches the structure of the claimed device, it is presumed capable of performing the claimed function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the memtransistor of Hersam ‘007 combining resistive switching with transistor gating as taught by Hersam ‘007 to lead to better uniformity and impedance matching between memristive circuits; and to realize nonlinear charge transport with wide tunability of individual states and switching ratios; wherein a switching mechanism of the memtransistor is characterizable with two memristors at the contacts connected by a field-effect transistor as taught by Hersam ‘007 because the prior art device teaches the structure of the claimed device and is thus presumed capable of performing the claimed function.

With respect to claims 6 and 22, Hersam ‘007 teaches the device as described in claims 3 and 19 above, but does not explicitly teach wherein the grain boundaries in the polycrystalline monolayer film enable the memtransistor to have large switching ratios and prevent electrical breakdown by lowering the Schottky barriers through dynamic defect migration, and control devices on single grains of the polycrystalline monolayer film show a qualitatively different reversible breakdown phenomenon.
However, Hersam ‘007 teaches the polycrystalline monolayer film (120) having grain boundaries (121-123) ([0076]).  The limitation, “enable the memtransistor to have large switching ratios and prevent electrical breakdown by lowering the Schottky barriers through dynamic defect migration, and control devices on single grains of the polycrystalline monolayer film show a qualitatively different reversible breakdown phenomenon,” describes a functional recitation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Because the prior art device teaches the structure of the claimed device, it is presumed capable of performing the claimed function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the grain boundaries in the polycrystalline monolayer film of Hersam ‘007 enabling the memtransistor to have large switching ratios and prevent electrical breakdown by lowering the Schottky barriers through dynamic defect migration, and control devices on single grains of the polycrystalline monolayer film show a qualitatively different reversible breakdown phenomenon as taught by Hersam ‘007 because the prior art device teaches the structure of the claimed device and is thus presumed capable of performing the claimed function.

With respect to claim 13, Hersam ‘007 teaches wherein the electrode array (131 and 132) is formed of at least one of gold (Au), titanium (Ti), and other conductive materials ([0088]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hersam ‘007 as applied to claim 1 above, and further in view of Iezzi et al. (US Patent Application Publication 2014/0353166, hereinafter Iezzi ‘166).
With respect to claims 7 and 8, Hersam ‘007 teaches the device as described in claim 1 above with the exception of the additional limitations wherein the memtransistor is fabricated in a field-effect geometry with channel lengths (L) and widths (W), each varying from 1 μm to 250 μm; and wherein L=1-15 μm, and W=100-150 μm.
However, Iezzi ‘166 teaches a channel length of 30 m and a channel with of 230 m ([0093]) as art-recognized dimensions for an MoS2 monolayer channel ([0085]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Further, by scaling down the device by a factor of 2, the channel dimensions would be L=15 m and W=115 m.  Such a modification would have involved a mere change in size of a component and satisfies the limitation of the claim.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the memtransistor of Hersam ‘007 fabricated in a field-effect geometry with channel lengths (L) and widths (W), each varying from 1 μm to 250 μm as taught by Iezzi ‘166 as art-recognized dimensions for an MoS2 monolayer channel; and wherein L=1-15 μm, and W=100-150 μm as taught by Iezzi ‘166 because such a modification is an obvious change in size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sangwan et al. (“Multi-Terminal Memtransistors from Polycrystalline Monolayer Molybdenum Disulfide”) teaches memtransistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826